      Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 1 of 17 PageID #:2938




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

PEANUTS WORLDWIDE LLC,
                                                          Case No. 20-cv-07279
                  Plaintiff,
                                                          Judge Mary M. Rowland
v.
                                                          Magistrate Judge Sunil R. Harjani
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                  Defendants.


                               PRELIMINARY INJUNCTION ORDER

          THIS CAUSE being before the Court on Plaintiff Peanuts Worldwide LLC’s (“Plaintiff”)

Motion for Entry of a Preliminary Injunction, and this Court having heard the evidence before it

hereby GRANTS Plaintiff’s Motion for Entry of a Preliminary Injunction in its entirety against the

fully interactive, e-commerce stores 1 operating under the seller aliases identified in Schedule A to

the Complaint and attached hereto (the “Seller Aliases”).

          THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

the Defendants directly target their business activities toward consumers in the United States,

including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars, and

have sold products bearing unauthorized copies of the Peanuts Copyrighted Designs (including

U.S. Copyright Registration Nos. B 197-759, GP 59-162, and A 95-985) and/or using counterfeit




1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.

                                                     1
   Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 2 of 17 PageID #:2939




and infringing versions of Plaintiff’s federally registered trademarks (“PEANUTS Trademarks”)

to residents of Illinois. A list of the PEANUTS Trademarks is included in the below chart.

  Registration
                       Trademark                            Goods and Services
      No.
                                           For: address books; books (including coloring
                                           books); datebooks; greeting cards; growth charts
                                           made of paper; invitations; memo pads; nametags
                                           made of paper; paintbrushes; paper napkins; pencils;
    1,255,304          PEANUTS             pencil boxes and cases; place cards made of paper;
                                           playing cards; telephone list books; wrapping paper
                                           for gifts; writing paper and envelopes; and writing
                                           tablets in class 016.

                                           For: Christmas decorations and ornaments; dolls;
    1,265,839          PEANUTS             playsets; puzzles in class 028.

                                           For: music boxes in class 015.
    1,301,542          PEANUTS
                                           For: clothing; namely, infant boys' and girls' creepers,
                                           leggings, shorts, jackets, tops, boys' tops, shorts,
                                           tank tops, fleece tops, pants, pajamas, jackets,
    1,729,501          PEANUTS
                                           shorts, and socks; girls' shorts, tops, creepers,
                                           jumpers, socks and hosiery in class 025.

                                           For: bed linen, namely bedspreads, blankets,
                                           comforters, pillowcases, pillow shams, and sheets in
    1,970,335          PEANUTS
                                           class 024.

                                           For: pre-recorded DVDs featuring animated
                                           characters; pre-recorded CDs featured animated
                                           character voices; films featuring animated characters;
                                           computer game programs, computer game software,
                                           video games, namely, video game software, video
                                           game cartridges and video game discs; downloadable
    4,017,645          PEANUTS
                                           television shows featuring animated characters in
                                           class 009.

                                           For: continuing animated programs distributed over
                                           television, satellite, audio, video media, the internet
                                           and worldwide web in class 041.
                                           For: motion picture films featuring animated
                                           cartoons; downloadable motion pictures featuring
    4,429,043          PEANUTS
                                           animated cartoons; downloadable music in class 009.


                                               2
Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 3 of 17 PageID #:2940




Registration
                 Trademark                         Goods and Services
    No.
                                  For: porcelain commemorative plates in class 021.
 5,023,666       PEANUTS
                                  For: bags, namely, purses, tote bags, backpacks, book
                                  bags, school bags, diaper bags, duffel bags,
                                  messenger bags, overnight bags, sling bags,
                                  luggage, luggage tags, travels bags and garment
                                  bags for travel, cosmetic bags sold empty, toiletry
 5,392,411       PEANUTS          bags sold empty, cinch sacks in the nature of
                                  drawstring bags used as backpacks, wristlet bags,
                                  wallets, change purses, leather and imitation
                                  leather key chains, umbrellas; pet clothing; pet
                                  accessories, namely, leashes, collars in class 018.

                                  For: games and toys; ornaments and decorations for
 1,254,632        SNOOPY
                                  Christmas trees in class 028.
                                  For: jewelry, watches, and clocks in class 014.
 1,256,819        SNOOPY
                                  For: luggage and totebags in class 018.
 1,256,900        SNOOPY
                                  For: athletic jerseys, aprons, bibs, coats, footwear,
                                  gloves, hats, jackets, jogging suits, mittens,
                                  nightgowns, nightshirts, pajamas, t-shirts, tank
 1,256,970        SNOOPY
                                  tops, shorts, socks, sweatshirts, and underwear in
                                  class 025.

                                  For: picture frames in class 020.
 1,267,166        SNOOPY
                                  For: adhesive bandages in class 005.
 1,268,857        SNOOPY
                                  For: drinking glasses, glass mugs, ceramic mugs,
                                  decorative ceramic storage containers for
 1,286,055        SNOOPY
                                  miscellaneous items, and toothbrushes in class 021.

                                  For: books, writing paper and envelopes, paint
                                  brushes, playing cards, printed instructional and
                                  teaching materials, crayons, felt-tip markers,
 1,300,520        SNOOPY          pencils, erasers, paper lunchbags, calendars,
                                  drawing paper and tablets, and memo pads in class
                                  016.

                                  For: gummy candies in class 030.
 2,492,720        SNOOPY
                                  For: pre-recorded DVDs, pre-recorded CDs, motion
 4,145,986        SNOOPY
                                  picture films for television featuring animated

                                      3
   Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 4 of 17 PageID #:2941




  Registration
                       Trademark                            Goods and Services
      No.
                                           characters; computer game programs; computer
                                           game software; video game programs; video
                                           game discs; and video game software in class 009.

                                           For: motion picture films featuring children's
                                           entertainment; downloadable motion pictures
    5,218,767           SNOOPY
                                           featuring children's entertainment in class 009.

                                           For: motion picture films featuring animated
                                           cartoons; downloadable motion pictures featuring
                                           animated cartoons; downloadable music, ringtones
    5,214,344      CHARLIE BROWN
                                           and electronic games via the internet and wireless
                                           devices in class 009.


       THIS COURT FURTHER FINDS that injunctive relief previously granted in the

Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65.    Evidence submitted in support of this Motion and in support of Plaintiff’s

previously granted Motion for Entry of a Temporary Restraining Order establishes that Peanuts

has demonstrated a likelihood of success on the merits; that no remedy at law exists; and that

Peanuts will suffer irreparable harm if the injunction is not granted. Specifically, Peanuts has

proved a prima facie case of trademark infringement because (1) the Peanuts Trademarks are

distinctive marks and are registered with the U.S. Patent and Trademark Office on the Principal

Register, (2) Defendants are not licensed or authorized to use the Peanuts Trademarks, and (3)

Defendants’ use of the Peanuts Trademarks is causing a likelihood of confusion as to the origin or

sponsorship of Defendants’ products with Peanuts. Furthermore, Defendants’ continued and

unauthorized use of the Peanuts Trademarks irreparably harms Peanuts through diminished

goodwill and brand confidence, damage to Peanuts reputation, loss of exclusivity, and loss of

future sales. Monetary damages fail to address such damage and, therefore, Peanuts has an

                                                4
     Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 5 of 17 PageID #:2942




inadequate remedy at law. Moreover, the public interest is served by entry of this Preliminary

Injunction to dispel the public confusion created by Defendants’ actions. As such, this Court

orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

        and all persons acting for, with, by, through, under or in active concert with them be

        temporarily and preliminarily enjoined and restrained from:

        a. using the PEANUTS Trademarks or any reproductions, counterfeit copies or colorable

           imitations thereof in any manner in connection with the distribution, marketing,

           advertising, offering for sale, or sale of any product that is not a genuine Peanuts

           product or not authorized by Plaintiff to be sold in connection with the PEANUTS

           Trademarks;

        b. reproducing, distributing copies of, making derivative works of, or publicly displaying

           the Peanuts Copyrighted Designs in any manner without the express authorization of

           Plaintiff;

        c. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Peanuts product or any other product produced by Plaintiff, that is not Plaintiff’s or not

           produced under the authorization, control or supervision of Plaintiff and approved by

           Plaintiff for sale under the PEANUTS Trademarks and/or the Peanuts Copyrighted

           Designs;

        d. committing any acts calculated to cause consumers to believe that Defendants’

           Unauthorized Peanuts products are those sold under the authorization, control or

           supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected with

           Plaintiff;



                                                 5
     Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 6 of 17 PageID #:2943




        e. further infringing the PEANUTS Trademarks and/or the Peanuts Copyrighted Designs

           and damaging Plaintiff’s goodwill; and

        f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

           storing, distributing, returning, or otherwise disposing of, in any manner, products or

           inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or

           offered for sale, and which bear any of Plaintiff’s trademarks, including the PEANUTS

           Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof

           and/or which bear the Peanuts Copyrighted Designs.

2.      Upon Plaintiff’s request, any third party with actual notice of this Order who is providing

        services for any of the Defendants, or in connection with any of Defendants’ Online

        Marketplaces, including, without limitation, any online marketplace platforms such as

        eBay, Inc. (“eBay”), AliExpress, Alibaba Group Holding Ltd. (“Alibaba”), Amazon.com,

        Inc. (“Amazon”), ContextLogic Inc. d/b/a Wish.com (“Wish.com”), and Dhgate

        (collectively, the “Third Party Providers”) shall, within ten (10) business days after receipt

        of such notice, provide to Plaintiff expedited discovery, including copies of all documents

        and records in such person’s or entity’s possession or control relating to:

        a. the identities and locations of Defendants, their agents, servants, employees,

           confederates, attorneys, and any persons acting in concert or participation with them,

           including all known contact information and all associated e-mail addresses;

        b. the nature of Defendants’ operations and all associated sales, methods of payment for

           services and financial information, including, without limitation, identifying

           information associated with the Online Marketplaces and Defendants’ financial




                                                  6
     Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 7 of 17 PageID #:2944




           accounts, as well as providing a full accounting of Defendants’ sales and listing history

           related to their respective Online Marketplaces; and

        c. any financial accounts owned or controlled by Defendants, including their agents,

           servants, employees, confederates, attorneys, and any persons acting in concert or

           participation with them, including such accounts residing with or under the control of

           any banks, savings and loan associations, payment processors or other financial

           institutions, including, without limitation, PayPal, Inc. (“PayPal”), Alipay, Alibaba,

           Ant Financial Services Group (“Ant Financial”), Amazon Pay, Wish.com, or other

           merchant account providers, payment providers, third party processors, and credit card

           associations (e.g., MasterCard and VISA).

3.      Upon Plaintiff’s request, those with notice of the injunction, including Third Party

        Providers as defined in Paragraph 2, shall within ten (10) business days after receipt of

        such notice, disable and cease displaying any advertisements used by or associated with

        Defendants in connection with the sale of counterfeit and infringing goods using the

        PEANUTS Trademarks and/or which bear the Peanuts Copyrighted Designs.

4.      Defendants shall be temporarily and preliminarily restrained and enjoined from

        transferring or disposing of any money or other of Defendants’ assets until further ordered

        by this Court.

5.      Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial, Wish.com,

        and Amazon Pay, shall, within ten (10) business days of receipt of this Order:

        a. locate all accounts and funds connected to Defendants’ Seller Aliases and Online

           Marketplaces, including, but not limited to, any financial accounts connected to the

           information listed in Schedule A hereto, the e-mail addresses identified in Exhibit 3 to



                                                 7
     Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 8 of 17 PageID #:2945




           the Declaration of Carrie J. Dumont, and any e-mail addresses provided for Defendants

           by third parties; and

        b. restrain and enjoin any such accounts or funds from transferring or disposing of any

           money or other of Defendants’ assets until further ordered by this Court.

6.      Plaintiff is authorized to issue expedited written discovery, pursuant to the Federal Rules

        of Civil Procedure 33, 34 and 36, related to:

        a. the identities and locations of Defendants, their agents, servants, employees,

           confederates, attorneys, and any persons acting in concert or participation with them,

           including all known contact information, including any and all associated e-mail

           addresses; and

        b. the nature of Defendants’ operations and all associated sales, methods of payment for

           services and financial information, including, without limitation, identifying

           information associated with the Online Marketplaces and Defendants’ financial

           accounts, as well as providing a full accounting of Defendants’ sales and listing history

           related to their respective Online Marketplaces.

        Plaintiff is authorized to issue any such expedited discovery requests via e-mail.

        Defendants shall respond to any such discovery requests within three (3) business days of

        being served via e-mail.

7.      Plaintiff may provide notice of these proceedings to Defendants, including service of

        process pursuant to Fed. R. Civ. P. 4(f)(3), and any future motions, by electronically

        publishing a link to the Complaint, this Order and other relevant documents on a website

        and by sending an e-mail to the e-mail addresses identified in Exhibit 3 to the Declaration

        of Carrie J. Dumont and any e-mail addresses provided for Defendants by third parties that



                                                 8
      Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 9 of 17 PageID #:2946




         includes a link to said website. The Clerk of the Court is directed to issue a single original

         summons in the name of “The Partnerships and all other Defendants identified in the

         Complaint” that shall apply to all Defendants. The combination of providing notice via

         electronic publication and e-mail, along with any notice that Defendants receive from

         payment processors, shall constitute notice reasonably calculated under all circumstances

         to apprise Defendants of the pendency of the action and afford them the opportunity to

         present their objections.

8.       Schedule A to the Complaint [2], Exhibit 3 to the Declaration of Carrie J. Dumont [16],

         and the TRO [24] are unsealed.

9.       Any Defendants that are subject to this Order may appear and move to dissolve or modify

         the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

         Northern District of Illinois Local Rules.

10.      The $10,000 bond posted by Peanuts shall remain with the Court until a Final disposition

         of this case or until this Preliminary Injunction is terminated.

                                                IT IS SO ORDERED.
Dated: January 7, 2021




                                                Mary M. Rowland
                                                United States District Judge




                                                   9
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 10 of 17 PageID #:2947




Peanuts Worldwide LLC v. The Partnerships and Unincorporated Associations Identified on Schedule
                                   "A" - Case No. 20-cv-7279


                                         Schedule A
No.    Seller Aliases                          No.      Seller Aliases
   1   HHAC                                       2     Christal Bubles
   3   Decals-Home                                4     Derek A Logan
   5   chengdujinliliantaishangmaoyouxiango       6     Eeoyu
       ngsi
  7    GaoTin                                       8   Faders
  9    Funcl                                       10   Funnysirt
 11    henee xu menge                              12   IAMPOK
 13    dongguanshi tongxinmaoyiyouxia              14   Hunan Hua Xiang Lu Trading Co. LTD
       ngongsi
 15    Hejin linhua auto parts co. LTD             16   HIHIGH SHOP
 17    Huaisheng Network                           18   fuzhoujiafengyumingmaoyiyouxiangongsi
 19    GAOXUE                                      20   Funny Face Mouth Mask
 21    CLKSVJD                                     22   HAHIKOV
 23    Fairy Taiy                                  24   Debra shop
 25    Cooltra99                                   26   gjdd6
 27    dhtkmy8o                                    28   ghgyujygu
 29    CHRIFTMAS DIRECT                            30   chuxiongguangdahengyeshangmaoyouxian
                                                        gongsi
 31    FLEDUYT                                     32   Coolsome
 33    CADFAE                                      34   DIY Fans
 35    fdrujytdokuy                                36   FUDONGCT
 37    eufoniciet                                  38   chengdouchuangzhenzhiwangluokejiyouxia
                                                        ngongsi
 39    DDSL                                        40   CHT-Sports
 41    DY COSWENG                                  42   HeChengQuJiuYuGuShiCanYinDian
 43    Greens - LW                                 44   guangzhoufazhengchenkejiyouxiangongsi
 45    DaQingGaoXinQuMingHaoDingJiShaoK            46   FDJUZGFZDJ
       aoDian
 47    HUSHIQUD                                    48   HaoYouLaiDanGaoDian
 49    creatliftal                                 50   Fangrong Chen
 51    Candacet                                    52   commerceh
 53    D5brrPhW05h                                 54   DZG STORE
 55    derfty6tgrfedrftgy                          56   GY-Store
 57    Cool Street                                 58   GZLiulan
 59    fengrongdedianzikeji                        60   HSWJSH


                                              10
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 11 of 17 PageID #:2948




No. Seller Aliases                         No. Seller Aliases
 61 IPKMZDA5C1                              62 dongguanshiyuqingshafangzhiyouxiangongs
                                               i
 63 Fengliang Trading                          64 gu yongqingcscs
 65 GOCOLER                                    66 dsgfhgj
 67 guangzhoudongw                             68 Fenshu
    anwenkejiyouxiangongsi
 69 henanrenlaichewangjiancaiyouxiangon        70 Dorothy Como
    gsi
 71 gangzhaqu jiaoyancanting                   72   guangzhouXX
 73 DHFH                                       74   CAPTHOME
 75 fuhexinmaoyi                               76   Charmeet FASHION
 77 DG Lighting Store                          78   huangdongxia
 79 EnterArt                                   80   fgfdgfdga
 81 cirhalf                                    82   huangjiefeng
 83 Cbfpc9llc                                  84   iStudy
 85 Hong en                                    86   CHUANGLI International
 87 Eaden.Corp                                 88   crLvAqSgeL
 89 cyihukly                                   90   huancuiqumanzhuoxiaochibu2018
 91 iHanHu                                     92   Ggfht5yj
 93 DuBaiFaXingGongZuoShi                      94   DinghongWo
 95 honggeshangmao                             96   HCQPPL
 97 hengteng                                   98   cangzhoudongshuoshangmaoyouxiangongsi

 99 fdsfusdl                               100 Hontay
101 CVB21HJL0J                             102 cooleee
103 gaomishiyiyuqingbaihuozongheshangxi    104 Fi53tch
    ng
105 ChenfdsLu                              106      ENIFMAI
107 WGTD wholesale Co.,Ltd.                108      ailemigougerenpingtai
109 dreambuy                               110      Sabah Fashion
111 MaiYU Textiles                         112      TAOBOSS STORE
113 Sivas                                  114      Orrios
115 Wimall                                 116      Top.tt.bo
117 Han Ze Hui grocery store               118      Colorful Heaven
119 Huohuasz                               120      yqbergkamp1204shop
121 jiangsuwangqi                          122      liminminli
123 Brother Compay Store                   124      liqingguo
125 edithxuxu@163.com                      126      Excellence Trading
127 c-anime                                128      zwyouth19
129 liying888999                           130      huangzedong
131 love to love me                        132      zhoukuang

                                          11
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 12 of 17 PageID #:2949




No.    Seller Aliases                      No.    Seller Aliases
 133   FloatNet                             134   Sweetie.ni
 135   LX Happy House                       136   weizongstore
 137   goodtime123                          138   qiujian2222
 139   Erpinger                             140   DIAMONDSwd
 141   loftear                              142   beblooming
 143   specialshop1                         144   Bedamai
 145   Longlaborinsuranceshop               146   zhushengmei
 147   artist lin jie                       148   kkcdzdcn
 149   YANGGUIJIAO                          150   HUANGTU
 151   zhengyoucheng                        152   Beautiful sunshine Store
 153   AL2018 Official Store                154   wangtinhioaj
 155   Cong ming nv ren fushi               156   wanqinghua
 157   We are on the way of growing up      158   qianxunduyi
 159   azhongshangdian                      160   Qianying clothes
 161   v8i                                  162   P tree shop
 163   Fashion viho2                        164   xintushop
 165   Chxgstore                            166   CLOOCL Store
 167   Le jia flagship store                168   fashion viho store
 169   yangujia569                          170   TXY Store
 171   C.zwHarden.Store                     172   LJ666
 173   zx5465                               174   Ali Jos Crdova Marcano
 175   jftdjfstj                            176   WANGKUNAA
 177   OKJZ78                               178   Wulalei walfe posetion
 179   GUANXY_521                           180   ZHANGYUV
 181   LukekiiShop                          182   Surpha
 183   JeanLin05                            184   miaomiao8868
 185   cuibaobao0829                        186   ruijin2822
 187   02gjhrhuv                            188   zhandsfdsh
 189   lishangmin6868                       190   sixinxin00668
 191   rxshdsiutdasu                        192   xljvnckvhci
 193   wangweiming520                       194   ybqguhnngricpqqd
 195   huangyuetingl                        196   qteh37shop
 197   xifdyaptk                            198   Tanxiocheng6688

No. Online Marketplaces                        No. Online Marketplaces
   1 amazon.com/sp?seller=A12KB7A9MR6ET          2 amazon.com/sp?seller=A15QKHKYRQSQY
     0                                             R
   3 amazon.com/sp?seller=A17J03M50AV1I          4 amazon.com/sp?seller=A1929MCYRXTGB
     G                                             U
   5 amazon.com/sp?seller=A1A1LVIQYDU1C          6 amazon.com/sp?seller=A1C79OCQO898S
     L                                             T

                                          12
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 13 of 17 PageID #:2950




No. Online Marketplaces                        No. Online Marketplaces
   7 amazon.com/sp?seller=A1DPVX5LMB0Y0          8 amazon.com/sp?seller=A1DSXCQTO7FA6
     0                                             V
   9 amazon.com/sp?seller=A1FXON51Y4XK3         10 amazon.com/sp?seller=A1I8JIRFUSOIR5
     X
 11 amazon.com/sp?seller=A1LXBTB1W8YF           12 amazon.com/sp?seller=A1M45RVTBM5Q
     M4                                            1Z
 13 amazon.com/sp?seller=A1O6EG777JP6LL         14 amazon.com/sp?seller=A1RQM83T1LER4
                                                   K
 15 amazon.com/sp?seller=A1UTVVR98BD88          16 amazon.com/sp?seller=A1V1OZK34XSU1
    9                                              1
 17 amazon.com/sp?seller=A1YGKMN3T4CK           18 amazon.com/sp?seller=A20EHCFFIJ6TV4
    H3
 19 amazon.com/sp?seller=A20KBYPQBJU06          20 amazon.com/sp?seller=A21DJIBSGFNDV5
    Q
 21 amazon.com/sp?seller=A23K04079FERD          22 amazon.com/sp?seller=A25L300ESBGRDZ
    N
 23 amazon.com/sp?seller=A2618YB2PHFPKS         24 amazon.com/sp?seller=A284W2ZWE70D
                                                   TR
 25 amazon.com/sp?seller=A28HJNZ1XC8MI          26 amazon.com/sp?seller=A29BWQKHFITY0
    Q                                              H
 27 amazon.com/sp?seller=A2AML3148YTZG          28 amazon.com/sp?seller=A2B96FBR2Q7G5
    G                                              1
 29 amazon.com/sp?seller=A2C8E6RRG8TSL2         30 amazon.com/sp?seller=A2CGR5TSA8QF1
                                                   Y
 31 amazon.com/sp?seller=A2CUQXONEWG            32 amazon.com/sp?seller=A2DX7ZK8RNYBE
    DYM                                            X
 33 amazon.com/sp?seller=A2G7KBW0NM1            34 amazon.com/sp?seller=A2HZS9W6V8RSP
    QSO                                            Q
 35 amazon.com/sp?seller=A2JA055HOMIOL          36 amazon.com/sp?seller=A2JCOO6QDMWX
    C                                              9J
 37 amazon.com/sp?seller=A2L0OC203JGTQ          38 amazon.com/sp?seller=A2OW38HJB0Z7P
    Y                                              Z
 39 amazon.com/sp?seller=A2QHYEE3HSVGP          40 amazon.com/sp?seller=A2RWH4X0F1NHT
    R                                              8
 41 amazon.com/sp?seller=A2SAFFBEO44TN          42 amazon.com/sp?seller=A2UNF8AD51IBCS
    G
 43 amazon.com/sp?seller=A2V1HF8GZ14M           44 amazon.com/sp?seller=A2V4SHZNVMOG
    M3                                             9L
 45 amazon.com/sp?seller=A2WLB9JJ9BBHW          46 amazon.com/sp?seller=A2WZ1RV1EELL5
    U                                              Q
 47 amazon.com/sp?seller=A2XNLZWI9HIGS          48 amazon.com/sp?seller=A31NA47Z1ZR9N
    M                                              F
 49 amazon.com/sp?seller=A332VE2KXI00Z1         50 amazon.com/sp?seller=A34JE4OF4VKQTS



                                          13
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 14 of 17 PageID #:2951




No. Online Marketplaces                        No. Online Marketplaces
 51 amazon.com/sp?seller=A34NQ0IUJ0ZQS1         52 amazon.com/sp?seller=A37EB20ON3F28
                                                   G
 53 amazon.com/sp?seller=A3AYPMF71YVCU          54 amazon.com/sp?seller=A3BEUII1H04TIY
    E
 55 amazon.com/sp?seller=A3BJVL1PPN998P         56 amazon.com/sp?seller=A3BPQCJKW9LW
                                                   9W
 57 amazon.com/sp?seller=A3CBWVMC3A2U           58 amazon.com/sp?seller=A3FXUDSNJNJE94
    B5
 59 amazon.com/sp?seller=A3HGIOKYK8X9N          60 amazon.com/sp?seller=A3IIXZSRHB12FB
    Z
 61 amazon.com/sp?seller=A3J1B5NLC4AXJI         62 amazon.com/sp?seller=A3JATN07UCUKY
                                                   Y
 63 amazon.com/sp?seller=A3KFGNOOBPL3C          64 amazon.com/sp?seller=A3KTXHZ68I07Q
                                                   M
 65 amazon.com/sp?seller=A3LLDEBGTEJCW          66 amazon.com/sp?seller=A3LP4EJQGW6AA
    O                                              F
 67 amazon.com/sp?seller=A3M8DTZKRSQQ           68 amazon.com/sp?seller=A3MII732GNPGP
    BN                                             D
 69 amazon.com/sp?seller=A3NFE3PB8RVNQ          70 amazon.com/sp?seller=A3QCX38V7J8VQ
    0                                              8
 71 amazon.com/sp?seller=A3QNHXRD5BPG           72 amazon.com/sp?seller=A3RB5MU5KOG8
    57                                             5H
 73 amazon.com/sp?seller=A3SYLWBIWOX3           74 amazon.com/sp?seller=A3TYDVMM8P9F
    G7                                             HB
 75 amazon.com/sp?seller=A3U90CW60SC3B          76 amazon.com/sp?seller=A3U9KFJAYPTGAC
    N
 77 amazon.com/sp?seller=A3USRIDM8KPU           78 amazon.com/sp?seller=A3UYCY34P6BJ9C
    MT
 79 amazon.com/sp?seller=A3VFYO5NLWCK           80 amazon.com/sp?seller=A3VJL24DNRZRER
    P0
 81 amazon.com/sp?seller=A3VRF61I2XC4M          82 amazon.com/sp?seller=A4SSCGJIA1SOA
    R
 83 amazon.com/sp?seller=A7VYWCN8JPNY3          84   amazon.com/sp?seller=A8C5AFSWJSIJB
 85 amazon.com/sp?seller=AB0SSSYQ8K31Q          86   amazon.com/sp?seller=ABHRZYVF3UC2V
 87 amazon.com/sp?seller=AC5Z03AO0AK83          88   amazon.com/sp?seller=ACBTWUXD9YST8
 89 amazon.com/sp?seller=AEEROMXCMK53           90   amazon.com/sp?seller=AGZ3LWF02H1W
    D                                                E
 91 amazon.com/sp?seller=AHJ4FHV253YDT          92   amazon.com/sp?seller=AIFHNJNUKLV39
 93 amazon.com/sp?seller=AJSXHN5BAYF51          94   amazon.com/sp?seller=AKFFLKKSFI0GF
 95 amazon.com/sp?seller=ANLTDFVSGRQBA          96   amazon.com/sp?seller=APTTF17GE9TRK
 97 amazon.com/sp?seller=AQRVM5882SQF           98   amazon.com/sp?seller=AR0MCIXPDFFX7
    Y
 99 amazon.com/sp?seller=ASH7FEIYY5C4B         100 amazon.com/sp?seller=ASQVJDT7ZIEPA


                                          14
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 15 of 17 PageID #:2952




No. Online Marketplaces                         No. Online Marketplaces
 101 amazon.com/sp?seller=AV8PKYQ3L3AU          102 amazon.com/sp?seller=AVY7EE8NHGLSX
     W
 103 amazon.com/sp?seller=AW5UESC03V813         104 amazon.com/sp?seller=AYMONKBGWDV
                                                    VS
105 amazon.com/sp?seller=AYT44FAT6BYD           106 amazon.com/sp?seller=AZ0NMFDIVKTBL
107 wish.com/merchant/54ad57c3c9b6fa5d6         108 wish.com/merchant/55e90a6567dcc74fc
    58d2f5a                                         d5a5e77
109 wish.com/merchant/562d8fbdc6d2400fc         110 wish.com/merchant/56b045561f30eb113
    231e866                                         c50222a
111 wish.com/merchant/573e92cee30b686b          112 wish.com/merchant/576f5ff01118eb740
    94201c02                                        96a5315
113 wish.com/merchant/5789e094ba117e5e          114 wish.com/merchant/578f1b072b61d66ad
    28da4de6                                        ea918d3
115 wish.com/merchant/57bc529baa683669          116 wish.com/merchant/580b5c292ed27919
    3954e97d                                        55678c86
117 wish.com/merchant/58292016ef56281c2         118 wish.com/merchant/583f86c6f123b308f8
    33f7852                                         18385e
119 wish.com/merchant/585276ea32e6ad4c          120 wish.com/merchant/58705d9526ba104d
    a3cf470c                                        71ba3a4d
121 wish.com/merchant/587c638895e1ce4cc         122 wish.com/merchant/587e175a274c414ca
    219752a                                         da4f402
123 wish.com/merchant/587f439835f0c94ce         124 wish.com/merchant/5886169fefeed34ce
    e08a7f1                                         e780115
125 wish.com/merchant/58aec3d37674db67          126 wish.com/merchant/58c667bf3f49637feb
    c9208802                                        0ce819
127 wish.com/merchant/58ce72415724ec50          128 wish.com/merchant/58d75f058e4a27537
    7a8cd932                                        3b8b8d3
129 wish.com/merchant/58e73af1d1248010          130 wish.com/merchant/58eccddd5c2117116
    5e4de1e0                                        aa7e870
131 wish.com/merchant/58f094340d275668c         132 wish.com/merchant/58fe0bb3fb8dd6110
    36b0ea5                                         055f721
133 wish.com/merchant/590f165afadb2f21a         134 wish.com/merchant/592cf91e7fcf2d5d9c
    bf1415f                                         c6a9b4
135 wish.com/merchant/5936d3698b960207          136 wish.com/merchant/59687c0382a85468a
    bd3a0959                                        67412a5
137 wish.com/merchant/59846b0930e1f340          138 wish.com/merchant/59897f1d2afd351e7
    7ce33d6f                                        b7599ac
139 wish.com/merchant/59e030df9aee0926          140 wish.com/merchant/59e33dad37f9f837d
    52ae202d                                        6878c29
141 wish.com/merchant/59f6f8f96ea4a77f0d        142 wish.com/merchant/5a683b4e0c47f361f
    9790a9                                          aec273e


                                           15
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 16 of 17 PageID #:2953




No. Online Marketplaces                        No. Online Marketplaces
 143 wish.com/merchant/5a9ca99981260b74        144 wish.com/merchant/5aab72afb125ab0d6
     c42d96a6                                      fd39030
145 wish.com/merchant/5ab0f5624f6b4945f        146 wish.com/merchant/5abf9ad8ddf45b2fcf
    da7dd95                                        1758a6
147 wish.com/merchant/5ac99f86c98949349        148 wish.com/merchant/5acb3fe1c989497e7
    70a49e6                                        40a4761
149 wish.com/merchant/5acca4d4c1d5184a2        150 wish.com/merchant/5aeffc48c96bb80a7
    6c51de7                                        0ec8b1a
151 wish.com/merchant/5af678fcc19740220        152 wish.com/merchant/5b0117f9f853f4327
    d1e357e                                        44740a2
153 wish.com/merchant/5b30b8c0337afb0f7        154 wish.com/merchant/5b46e7f1a3431b6e1
    5eb4fe7                                        32a9d04
155 wish.com/merchant/5b4ed0040fa36944         156 wish.com/merchant/5b4f3c8a0fa36944b
    b9c3dfa4                                       9c57185
157 wish.com/merchant/5b5188a081c0a713         158 wish.com/merchant/5b52c1340fa36925e
    c2769c68                                       60f934e
159 wish.com/merchant/5b596b7699fab318         160 wish.com/merchant/5b7135cd34f08a170
    bb5d4901                                       7eaa06f
161 wish.com/merchant/5b9230e7ea0f1215c        162 wish.com/merchant/5b97409d42ebca1d
    2e26006                                        7b20dcab
163 wish.com/merchant/5d3af445e4b65d40         164 wish.com/merchant/5d3bd56dab0c790b
    95be4702                                       10a59635
165 wish.com/merchant/5d3ff44283889734c        166 wish.com/merchant/5d4008cce4b65d33
    014af6a                                        b3e64871
167 wish.com/merchant/5d50dbfd83889758         168 wish.com/merchant/5d514bb015275451
    c1e6a9a5                                       c0ae8fce
169 wish.com/merchant/5d58d7d81d862957         170 wish.com/merchant/5d5a4d30445edd4c
    c042f545                                       40af5a16
171 wish.com/merchant/5d999ef478488902         172 wish.com/merchant/5d9c5ef452e024740
    70a4f912                                       0717737
173 wish.com/merchant/5dc129c615a61a01         174 wish.com/merchant/5dc759aec4e6e6333
    021feada                                       cdfc275
175 wish.com/merchant/5dd355a5703f6175         176 wish.com/merchant/5dd4c13aa264fd182
    111af702                                       4f35ccf
177 wish.com/merchant/5dd6709c88f1f30be        178 wish.com/merchant/5ddd244171483d3c
    17697d1                                        e4f8e273
179 wish.com/merchant/5de1f9c0c0edfa397        180 wish.com/merchant/5de74c1e0f875b122
    39ef71f                                        713a9d8
181 wish.com/merchant/5def562e120e5004         182 wish.com/merchant/5df08350d76d1300d
    db146490                                       564f4d1



                                          16
 Case: 1:20-cv-07279 Document #: 34 Filed: 01/07/21 Page 17 of 17 PageID #:2954




No. Online Marketplaces                          No. Online Marketplaces
 183 wish.com/merchant/5dfb6bf0fffb6e1c92        184 wish.com/merchant/5e11a234bb854072
     3c0f03                                          40d3db55
185 wish.com/merchant/5e476d3954040a31           186 wish.com/merchant/5e47a81657cc9b5c4
    d0a9d05c                                         ee49a1c
187 wish.com/merchant/5e61d9fa29e78603           188 wish.com/merchant/5e6dcc58eb2b3337e
    02a8fe7a                                         c759453
189 wish.com/merchant/5e81ef0adcc8619c4          190 wish.com/merchant/5e8eb7bf2397df58d
    2baf842                                          ce2a273
191 wish.com/merchant/5e9be017ef1dce2c7          192 wish.com/merchant/5e9d1c2f2aad6e576
    feb3db6                                          4e47a1d
193 wish.com/merchant/5eccd721892c0318           194 wish.com/merchant/5ed0ab5d197c7a79
    013b509f                                         11a06ed0
195 wish.com/merchant/5ee88eb317eedf32f          196 wish.com/merchant/5f37b2e9c7f688d86
    6ba9e8f                                          9640b4b
197 wish.com/merchant/5f40907459bab0b3           198 wish.com/merchant/5f43b58c588cb936c
    8057b991                                         f385380




                                            17
